Exhibit 10.426

 

GUARANTY AGREEMENT

 

WHEREAS, the execution of this Guaranty Agreement is a condition to INLAND
WESTERN DENTON CROSSING LIMITED PARTNERSHIP, an Illinois limited partnership,
whose address is 2901 Butterfield Road, Oak Brook, Illinois 60523 (“Borrower”)
borrowing from METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation
(“MetLife”), having its principal place of business at 10 Park Avenue,
Morristown, New Jersey 07960, and (ii) METLIFE BANK, N.A. (“MetLife Bank”), a
national banking association, having an address of 10 Park Avenue, Morristown,
New Jersey 07960 (MetLife and MetLife Bank being collectively referred to as
“Lender”), the aggregate principal amount of $35,200,000.00;

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the undersigned, Inland Western Retail Real Estate
Trust, Inc., a Maryland corporation, whose address for notice is 2901
Butterfield Road, Oak Brook, Illinois 60523 (“Guarantor”), hereby irrevocably
and unconditionally guarantees to Lender the full and prompt payment and
performance of the Guaranteed Obligations (as defined below), this Guaranty
Agreement being upon the following terms:

 

1.                                       The term “Indebtedness” as used herein
shall mean all obligations, indebtedness and liabilities of Borrower to Lender
evidenced by (i) that certain Promissory Note (the “Note”) of even date herewith
executed by Borrower and payable to the order of MetLife in the principal amount
of Twenty-Five Million Two Hundred Thousand and No/100 Dollars ($25,200,000.00),
(ii) that certain Promissory Note (the “MetLife Bank Note”) of even date
herewith executed by Borrower and payable to the order of MetLife Bank in the
principal amount of Ten Million and No/100 Dollars ($10,000,000.00) (the MetLife
Note and the MetLife Bank Note are collectively referred to as the “Note” or
“Notes”) and (iii) the Unsecured Indemnity Agreement (as defined in the Notes).

 

2.                                       The term “Guaranteed Obligations” as
used herein means: (a) payment and performance by Borrower of all of Borrower’s
liability under: (i) the Unsecured Indemnity Agreement, and (ii) Paragraph 11 of
the Notes (such amounts under subsections (i) and (ii) of this Section 2(a)
being herein called the “Performance Sums”) plus (b) interest at the Default
Rate (as defined in the Note) which accrues on the Performance Sums from the
date of written demand for payment under this Guaranty Agreement from Lender to
Guarantor until the Performance Sums arc paid in full plus (c) all costs,
including, without limitation, all reasonable attorney’s fees and expenses
incurred by Lender in connection with collection of the Guaranteed Obligations.

 

3.                                       This instrument is an absolute,
continuing, irrevocable, and unconditional guaranty of payment and performance,
and not a guaranty of collection, and Guarantor shall remain liable on its
obligations hereunder until the payment and performance in full of the
Guaranteed Obligations.  No set-off, counterclaim, recoupment, reduction, or
diminution of any obligation, or any defense of any kind or nature which
Borrower may have against Lender or any other party, or which Guarantor may have
against Borrower, Lender, or any other party, shall be

 

1

--------------------------------------------------------------------------------


 

available to, or shall be asserted by, Guarantor against Lender or any
subsequent beneficiary of this Guaranty Agreement or any portion of the
Indebtedness.

 

4.                                       If Guarantor becomes liable for any
indebtedness owing by Borrower to Lender by endorsement or otherwise, other than
under this Guaranty Agreement, such liability shall not be in any manner
impaired or affected hereby, and the rights of Lender hereunder shall be in
addition to any and all other rights that Lender may ever have against
Guarantor.  The exercise by Lender of any right or remedy hereunder or under any
other instrument, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.

 

5.                                          In the event of default by Borrower
in payment or performance of the Guaranteed Obligations, or any part thereof,
when such Guaranteed Obligations are due to be paid or performed by Borrower,
Guarantor shall promptly pay or perform the Guaranteed Obligations then due in
full without notice or demand, and it shall not be necessary for Lender, in
order to enforce such payment by Guarantor, first to institute suit or exhaust
its remedies against Borrower or others, or to enforce any rights against any
collateral which shall ever have been given to secure such Indebtedness. 
Without limiting any other provisions of this Guaranty Agreement, Guarantor
acknowledges and agrees that, to the extent Lender realizes any proceeds under
any documents which secure the Indebtedness (including, without limitation,
voluntary payments, insurance or condemnation proceeds or proceeds from the sale
at foreclosure of any collateral securing the Indebtedness), such proceeds
shall, to the extent permitted by law, not be applied to or credited against the
Guaranteed Obligations.  FURTHER, NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS GUARANTY AGREEMENT, GUARANTOR HEREBY IRREVOCABLY AGREES THAT,
UNTIL PAYMENT IN FULL TO LENDER OF THE INDEBTEDNESS AND THE GUARANTEED
OBLIGATIONS, GUARANTOR SHALL HAVE NO RIGHT TO RECOVER FROM BORROWER ANY CLAIMS
GUARANTOR HAS OR MIGHT HAVE AGAINST BORROWER (AS SUCH TERM “CLAIM” IS DEFINED IN
THE UNITED STATES BANKRUPTCY CODE 11 U.S.C. §101[5] AS AMENDED FROM TIME TO
TIME) IN CONNECTION WITH PAYMENTS MADE BY OR ON BEHALF OF GUARANTOR TO LENDER
UNDER THIS GUARANTY AGREEMENT INCLUDING, WITHOUT IMPLIED LIMITATION, ALL RIGHTS
GUARANTOR MAY NOW OR HEREAFTER HAVE UNDER ANY AGREEMENT OR AT LAW OR IN EQUITY
(INCLUDING, WITHOUT LIMITATION, ANY LAW SUBROGATING THE GUARANTOR TO THE RIGHTS
OF LENDER) TO ASSERT ANY CLAIM AGAINST OR SEEK CONTRIBUTION, INDEMNIFICATION OR
ANY OTHER FORM OF REIMBURSEMENT FROM BORROWER OR ANY OTHER PARTY LIABLE FOR
PAYMENT OF ANY OR ALL OF THE INDEBTEDNESS.

 

6.                                       If acceleration of the time for payment
by Borrower of all or any portion of the Indebtedness is stayed upon the
insolvency, bankruptcy, or reorganization of Borrower, the Guaranteed
Obligations shall nonetheless be payable by Guarantor hereunder forthwith on
demand by Lender.

 

7.                                       Guarantor hereby agrees that its
obligations under this Guaranty Agreement shall not be released, discharged,
diminished, impaired, reduced, or affected for any reason or by the

 

2

--------------------------------------------------------------------------------


 

occurrence of any event, including, without limitation, one or more of the
following events, whether or not with notice to or the consent of Guarantor; (a)
the taking or accepting of collateral as security for any or all of the
Indebtedness or the release, surrender, exchange, or subordination of any
collateral now or hereafter securing any or all of the Indebtedness; (b) the
full or partial release of Borrower or any other guarantor from liability for
any or all of the Indebtedness or the Guaranteed Obligations; (c) the
dissolution, insolvency, or bankruptcy of Borrower, Guarantor, or any other
party at any time liable for the payment of any or all of the Indebtedness; (d)
any renewal, extension, modification, waiver, amendment, or rearrangement of any
or all of the Indebtedness or any instrument, document, or agreement evidencing,
securing, or otherwise relating to any or all of the Guaranteed Obligations; (e)
any adjustment, indulgence, forbearance, waiver, or compromise that may be
granted or given by Lender to Borrower or any other party ever liable for any or
all of the Indebtedness; (f) any neglect, delay, omission, failure, or refusal
of Lender to take or prosecute any action for the collection of any of the
Guaranteed Obligations from Borrower or Guarantor or to foreclose or take or
prosecute any action in connection with any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Indebtedness or
any or all of the Guaranteed Obligations; (g) the unenforceability or invalidity
of any or all of the Indebtedness or the Guaranteed Obligations or any
instrument, document, or agreement evidencing, securing, or otherwise relating
to any or all of the Indebtedness or the Guaranteed Obligations; (h) any payment
by Borrower or any other party to Lender is held to constitute a preference
under applicable bankruptcy or insolvency law or if for any other reason Lender
is required to refund any payment or pay the amount thereof to someone else; (i)
the settlement or compromise of any of the Indebtedness or the Guaranteed
Obligations; (j) the non-perfection of any security interest or lien securing
any or all of the Indebtedness; (k) any impairment of any collateral securing
any or all of the Indebtedness; (1) the failure of Lender to sell any collateral
securing any or all of the Indebtedness in a commercially reasonable manner or
as otherwise required by law; (m) any change in the corporate existence,
structure, or ownership of Borrower; (n) the application against the
Indebtedness of the proceeds realized by Lender under any documents which secure
the Indebtedness (including, without limitation, voluntary payments, insurance
or condemnation proceeds or proceeds from the sale at foreclosure of any
collateral securing the Indebtedness), except as provided in Section 5 of this
Guaranty Agreement; or (o) any other circumstance which might otherwise
constitute a defense available to, or discharge of, Borrower or Guarantor, or
any other party liable for any or all of the Indebtedness or the Guaranteed
Obligations.  Guarantor further expressly waives any right or option under
applicable law or otherwise to be released or discharged, in whole or in part,
by reason of any of the matters set forth in (a) through (o) of this Section,
and further expressly waives any defense to the full payment and performance of
the Guaranteed Obligations arising from the matters set forth in (a) through (o)
of this Section.  In addition, Guarantor expressly waives: (i) any duty or
obligation on the Lender to proceed to collect payment of the Indebtedness from,
or to commence an action against, the Borrower or any other person, or to resort
to any security or to any balance of any deposit account or credit on the books
of the Lender in favor of the Borrower or any other person, despite any notice
or request of the undersigned to do so; (ii) to the fullest extent permitted by
law, the requirements and/or the benefits of Chapter 34 of the Texas Business
and Commerce Code, as amended, Rule 31 of the Texas Rules of Civil Procedure, as
amended, and Section 17.001 of the Texas Civil Practice and Remedies Code, as
amended, and (iii) except as expressly reserved pursuant to Section 21 hereof,
any and all rights or defenses arising by reason of any “one action” or
“anti-deficiency”

 

3

--------------------------------------------------------------------------------


 

law or any other law which may prevent Lender from bringing any action,
including a claim for deficiency (but only to the extent of the Guaranteed
Obligations and not otherwise), against Guarantor, before or after Lender’s
commencement or completion of any foreclosure action, either judicially or by
exercise of a power of sale.  Furthermore, the obligations of Guarantor under
this Guaranty shall not be released, diminished, or affected by any
deterioration, waste, loss or impairment of any collateral, property or security
at any time existing in connection with, or assuring or securing payment of, all
or any part of the Guaranteed Obligations, or by the failure of Lender or any
other party to exercise diligence or reasonable care in the preservation,
protection, enforcement, sale or other handling or treatment of all or any part
of such collateral, property or security.  The liabilities and obligations of
Guarantor to Lender under this Guaranty shall not be reduced, discharged or
released because of or by reason of any existing or future right of offset,
claim or defense of Borrower against Lender, or any other party, or against
payment of the Guaranteed Obligations, whether such right of offset, claim or
defense arises in connection with the Loan and the payment of the Loan and the
Guaranteed Obligations (or the transactions creating same) or otherwise.

 

8.                                       Guarantor represents and warrants to
Lender as follows:

 

(a)                                  Guarantor has the power and authority and
legal right to execute, deliver, and perform its obligations under this Guaranty
Agreement and this Guaranty Agreement constitutes the legal, valid, and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms, except as limited by bankruptcy, insolvency, or other laws of general
application relating to the enforcement of creditor’s rights.

 

(b)                                 The execution, delivery, and performance by
Guarantor of this Guaranty Agreement do not and will not violate or conflict
with any law, rule, or regulation or any order, writ, injunction, or decree of
any court, governmental authority or agency, or arbitrator and do not and will
not conflict with, result in a breach of, or constitute a default under, or
result in the imposition of any lien upon any assets of Guarantor pursuant to
the provisions of any indenture, mortgage, deed of trust, security agreement,
franchise, permit, license, or other instrument or agreement to which Guarantor
or his properties are bound.

 

(c)                                  No authorization, approval, or consent of,
and no filing or registration with, any court, governmental authority, or third
party is necessary for the execution, delivery, or performance by Guarantor of
this Guaranty Agreement or the validity or enforceability thereof.

 

(d)                                 The value of the consideration received and
to be received by Guarantor as a result of Lender making extensions of credit to
Borrower and Guarantor executing and delivering this Guaranty Agreement is
reasonably worth at least as much as the liability and obligation of Guarantor
hereunder, and such liability and obligation and such extensions of credit have
benefited and may reasonably be expected to benefit Guarantor directly and
indirectly.

 

(e)                                  Guarantor has, independently and without
reliance upon Lender and based upon such documents and information as Guarantor
has deemed appropriate, made its own analysis and decision to enter into this
Guaranty Agreement.

 

4

--------------------------------------------------------------------------------


 

9.                                       Guarantor covenants and agrees that, as
long as the Indebtedness or the Guaranteed Obligations or any part thereof is
outstanding:

 

(a)                                  Guarantor will furnish to Lender as soon as
available, and in any event within ninety (90) days after the end of each fiscal
year of Guarantor, beginning with the fiscal year ending December 31, 2004, (i)
a copy of the financial statements of Guarantor for such fiscal year and (ii) a
certificate of Guarantor to Lender (A) stating that no default under this
Guaranty Agreement and no event which with notice or lapse of time or both would
be a default under this Guaranty Agreement has occurred and is continuing, or if
in Guarantor’s opinion a default under this Guaranty Agreement has occurred and
is continuing, a statement as to the nature thereof and (B) disclosing and
certifying as to all material changes in Guarantor’s debt or net worth or
otherwise certifying that there has been no material change in Guarantor’s
personal debt or net worth since the previous financial statement delivered to
Lender.

 

(b)                                 Guarantor will furnish promptly to Lender
written notice of the occurrence of any default under this Guaranty Agreement.

 

(c)                                  Guarantor will furnish promptly to Lender
such additional information concerning Guarantor as Lender may request.

 

(d)                                 Guarantor will obtain at any time and from
time to time all authorizations, licenses, consents or approvals as shall now or
hereafter be necessary or desirable under all applicable laws or regulations or
otherwise in connection with the execution, delivery and performance of this
Guaranty Agreement and will promptly furnish copies thereof to Lender.

 

(e)                                  Except for transfers permitted under the
Deed of Trust, Security Agreement and Fixture Filing dated of even date herewith
(the “Deed of Trust”) and the other Loan Documents.  Guarantor will at all times
own directly or indirectly and free and clear of all liens and encumbrances
whatsoever at least the same percentage interest in Borrower, if any, as its
owns directly or indirectly on the date hereof.

 

10.                                 (a)                                 
Guarantor hereby agrees that the Subordinated Indebtedness (as hereinafter
defined) shall he subordinate and junior in right of payment to the prior
payment in full of all Indebtedness and satisfaction of all obligations of
Borrower to Lender under the Loan Documents, and Guarantor hereby assigns the
Subordinated Indebtedness to Lender as security for the payment of the
Guaranteed Obligations.  If any sums shall be paid to Guarantor by Borrower or
any other person or entity on account of the Subordinated Indebtedness, such
sums shall be held in trust by Guarantor for the benefit of Lender and shall
forthwith be paid to Lender without affecting the liability of Guarantor under
this Guaranty Agreement and may be applied by Lender against the Indebtedness or
the Guaranteed Obligations in such order and manner as Lender may determine in
its sole discretion.  Upon the request of Lender, Guarantor shall execute,
deliver, and endorse to Lender such documents and instruments as Lender may
request to perfect, preserve, and enforce its rights hereunder.  For purposes of
this Guaranty Agreement, the term “Subordinated Indebtedness” means all
indebtedness, liabilities, and obligations of Borrower to Guarantor, whether
such indebtedness, liabilities, and obligations now exist or are hereafter
incurred or arise, or whether the obligations of Borrower thereon arc direct,
indirect,

 

5

--------------------------------------------------------------------------------


 

contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such indebtedness, liabilities, or obligations are
evidenced by a note, contract, open account, or otherwise, and irrespective of
the person or persons in whose favor such indebtedness, obligations, or
liabilities may, at their inception, have been, or may hereafter be created, or
the manner in which they have been or may hereafter be acquired by Guarantor;
provided, however, that the term “Subordinated Indebtedness” shall not mean or
include any distributions by Borrower to its partners (including Guarantors)
pursuant to the limited partnership agreement of Borrower at any time when no
Event of Default (as defined in the Deed of Trust) exists.

 

(b)                                 Guarantor agrees that any and all liens,
security interests, judgment liens, charges, or other encumbrances upon
Borrower’s assets securing payment of any Subordinated Indebtedness shall be and
remain inferior and subordinate to (i) any and all liens, security interests,
judgment liens, charges, or other encumbrances upon Borrower’s assets securing
payment of the Indebtedness or any part thereof, regardless of whether such
encumbrances in favor of Guarantor or Lender presently exist or are hereafter
created or attached and (ii) satisfaction of all obligations of Borrower to
Lender under the Loan Documents.  Without the prior written consent of Lender
until the Indebtedness has been paid in full, Guarantor shall not (i) file suit
against Borrower or exercise or enforce any other creditor’s right it may have
against Borrower, or (ii) foreclose, repossess, sequester, or otherwise take
steps or institute any action or proceedings (judicial or otherwise, including
without limitation the commencement of, or joinder in, any liquidation,
bankruptcy, rearrangement, debtor’s relief or insolvency proceeding) to enforce
any liens, security interests, collateral rights, judgments or other
encumbrances held by Guarantor on assets of Borrower.

 

(c)                                  In the event of any receivership,
bankruptcy, reorganization, rearrangement, debtor’s relief, or other insolvency
proceeding involving Borrower as debtor, Lender shall have the right to prove
and vote any claim under the Subordinated Indebtedness and to receive directly
from the receiver, trustee or other court custodian all dividends,
distributions, and payments made in respect of the Subordinated Indebtedness. 
Lender may apply any such dividends, distributions, and payments against the
Guaranteed Obligations in such order and manner as Lender may determine in its
sole discretion.  Guarantor hereby appoints Lender as Guarantor’s
attorney-in-fact, which appointment is coupled with an interest and is
irrevocable, to enable Lender to act in the place of Guarantor with respect to
(i) any claim under the Subordinated Indebtedness or (ii) the receipt of any
such dividends, distributions and payments.

 

(d)                                 Guarantor agrees that all promissory notes,
accounts receivable, ledgers, records, or any other evidence of Subordinated
Indebtedness shall contain a specific written notice thereon that the
indebtedness evidenced thereby is subordinated under the terms of this Guaranty
Agreement.

 

11.                                 No amendment or waiver of any provision of
this Guaranty Agreement nor consent to any departure by the Guarantor therefrom
shall in any event be effective unless the same shall be in writing and signed
by Lender.  No failure on the part of Lender to exercise, and no delay in
exercising, any right, power, or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any

 

6

--------------------------------------------------------------------------------


 

other or further exercise thereof or the exercise of any other right, power, or
privilege.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

12.                                 Any acknowledgment or new promise, whether
by payment of principal or interest or otherwise and whether by Borrower or
others (including Guarantor), with respect to any of the Indebtedness shall, if
the statute of limitations in favor of Guarantor against Lender shall have
commenced to run, toll the running of such statute of limitations and, if the
period of such statute of limitations shall have expired, prevent the operation
of such statute of limitations.

 

13.                                 This Guaranty Agreement is for the benefit
of Lender and its successors and assigns, and in the event of an assignment of
the Indebtedness, or any part thereof, the rights and benefits hereunder, to the
extent applicable to the portion of the Indebtedness so assigned, may be
transferred with such Indebtedness.  This Guaranty Agreement is binding not only
on Guarantor, but on Guarantor’s heirs, successors and assigns.

 

14.                                 Guarantor recognizes that Lender is relying
upon this Guaranty Agreement and the undertakings of Guarantor hereunder in
making extensions of credit to Borrower and further recognizes that the
execution and delivery of this Guaranty Agreement is a material inducement to
Lender in making extensions of credit to Borrower.  Guarantor hereby
acknowledges that there are no conditions to the full effectiveness of this
Guaranty Agreement.

 

15.                                 This Guaranty Agreement is executed and
delivered as an incident to a lending transaction negotiated, consummated, and
performable in Dallas County, Texas, and shall be governed by and construed in
accordance with the laws of the State of Texas.  Any action or proceeding
against Guarantor under or in connection with this Guaranty Agreement may be
brought in any state or federal court in Dallas County, Texas.  Guarantor hereby
irrevocably (i) submits to the nonexclusive jurisdiction of such courts, and
(ii) waives any objection it may now or hereafter have as to the venue of any
such action or proceeding brought in such court or that such court is an
inconvenient forum.  Guarantor agrees that service of process and/or notice upon
it may be made by certified or registered mail, return receipt requested, at its
address specified on the first page hereof.  Nothing herein shall affect the
right of Lender to serve process in any other matter permitted by law or shall
limit the right of Lender to bring any action or proceeding against Guarantor or
with respect to any of Guarantor’s property in courts in other jurisdictions.
 Any action or proceeding by Guarantor against Lender shall be brought only in a
court located in Dallas County, Texas.

 

16.                                 Guarantor hereby waives promptness,
diligence, notice of any default under the Indebtedness or of Borrower’s failure
to pay or perform the Guaranteed Obligations, demand of payment, notice of
acceptance of this Guaranty Agreement, presentment, notice of protest, notice of
dishonor, notice of the incurring by Borrower of additional indebtedness, and
all other notices and demands with, respect to the Indebtedness and this
Guaranty Agreement.

 

17.                                 Guarantor hereby represents and warrants to
Lender that Guarantor has adequate means to obtain from Borrower on a continuing
basis information concerning the financial condition and assets of Borrower and
that Guarantor is not relying upon Lender to provide (and

 

7

--------------------------------------------------------------------------------


 

Lender shall have no duty to provide) any such information to Guarantor either
now or in the future.

 

18.                                 In case any one or more of the provisions
contained in this Guaranty Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, and this Guaranty
Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

19.                                  THIS GUARANTY AGREEMENT EMBODIES THE FINAL,
ENTIRE AGREEMENT OF PAYMENT AND PERFORMANCE OF GUARANTOR AND LENDER WITH RESPECT
TO GUARANTOR’S GUARANTY OF THE GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL
PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.  THIS GUARANTY AGREEMENT
IS INTENDED BY GUARANTOR AND LENDER AS A FINAL AND COMPLETE EXPRESSION OF THE
TERMS OF THE GUARANTY AGREEMENT, AND NO COURSE OF DEALING BETWEEN GUARANTOR AND
LENDER, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC
EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY
ANY TERM OF THIS GUARANTY AGREEMENT.  THERE ARE NO ORAL AGREEMENTS BETWEEN
GUARANTOR AND LENDER.

 

20.                                 To the fullest extent permitted by
applicable law, Guarantor HEREBY WAIVES HIS RIGHT TO TRIAL BY JURY in any
action, proceeding and/or hearing on any matter whatsoever arising out of, or in
any way connected with this Guaranty Agreement, the Unsecured Indemnity
Agreement, the Deed of Trust (as defined in the Note), the Note or any of the
other Loan Documents or the enforcement of any remedy hereunder or thereunder or
under any law, statute, or regulation.  Guarantor will not seek to consolidate
any such action in which a jury has been waived, with any other action in which
a jury trial cannot or has not been waived.  Guarantor has received the advice
of counsel with respect to this waiver.

 

21.                                 Anything herein or in the other Loan
Documents to the contrary notwithstanding, neither Guarantor’s execution and
delivery of this Guaranty nor any provision in this Guaranty or any of the other
Loan Documents shall be deemed or construed as a waiver by Guarantor of the
rights and protections afforded under Sections 51.003, 51.004, and 51.005 of the
Texas Property Code, as such provisions may from time to time be amended or
recodified, in the event the Loan becomes full recourse to Guarantor.

 

(signature follows on next page)

 

8

--------------------------------------------------------------------------------


 

EXECUTED effective the 7th day of December, 2004.

 

 

GUARANTOR:

 

 

 

INLAND WESTERN RETAIL REAL ESTATE

 

TRUST, INC.,

 

a Maryland corporation

 

 

 

 

 

By:

/s/ VALERIE MEDINA

 

 

Name:

VALERIE MEDINA

 

 

Title:

ASS'T SECRETARY

 

 

9

--------------------------------------------------------------------------------